Exhibit 10.12

 

 

 

 

 

 

 

 

 

 

QUORUM HEALTH CORPORATION

amended and restated

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

1.

 

Purpose

 

4

 

 

 

 

 

2.

 

Definitions and Construction

 

4

 

 

 

 

 

 

 

 

 

2.1

 

Definitions

 

4

 

 

 

 

 

 

 

 

 

2.2

 

Captions; Section References

 

8

 

 

 

 

 

 

 

 

 

2.3

 

Severability

 

8

 

 

 

 

 

3.

 

Administration

 

8

 

 

 

 

 

 

 

 

 

3.1

 

The Committee

 

8

 

 

 

 

 

 

 

 

 

3.2

 

Authority of the Committee

 

8

 

 

 

 

 

 

 

 

 

3.3

 

Decisions Binding

 

8

 

 

 

 

 

 

 

 

 

3.4

 

Plan Administrator

 

8

 

 

 

 

 

 

 

 

 

3.5

 

Costs and Expenses

 

9

 

 

 

 

 

 

 

 

 

3.6

 

Indemnification

 

9

 

 

 

 

 

4.

 

Participation in the Plan

 

9

 

 

 

 

 

 

 

 

 

4.1

 

Notification of Participation

 

9

 

 

 

 

 

 

 

 

 

4.2

 

Termination of Participation

 

9

 

 

 

 

 

5.

 

Benefits UPon separation from service or death

 

9

 

 

 

 

 

 

 

 

 

5.1

 

Normal Retirement Benefit

 

9

 

 

 

 

 

 

 

 

 

5.2

 

Early Retirement Benefit

 

10

 

 

 

 

 

 

 

 

 

5.3

 

Disability Benefit

 

10

 

 

 

 

 

 

 

 

 

5.4

 

Death Benefit

 

11

 

 

 

 

 

6.

 

Benefits Upon Change in Control

 

11

 

 

 

 

 

 

 

 

 

6.1

 

Change in Control Benefit

 

11

 

 

 

 

 

 

 

 

 

6.2

 

Participants Under Age 55

 

11

 

 

 

 

 

 

 

 

 

6.3

 

Additional Years of Service

 

11

 

 

 

 

 

 

 

 

 

6.4

 

Certain Terminations of Employment

 

11

 

 

 

 

 

7.

 

Beneficiaries

 

12

 

 

 

 

 

8.

 

Rabbi Trust

 

12

 

 

 

 

 

9.

 

Withholding

 

12

 

 

 

 

 

10.

 

Modification and Termination

 

12

 

 

 

 

 

 

 

 

 

10.1

 

Amendment and Termination

 

12

 

 

 

 

 

 

 

 

- i -

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

 

10.2

 

Effect on Participants

 

12

 

 

 

 

 

 

 

 

 

10.3

 

No Obligation to Continue Plan

 

12

 

 

 

 

 

11.

 

Claims and Review Procedures

 

13

 

 

 

 

 

12.

 

Miscellaneous Provisions

 

13

 

 

 

 

 

 

 

 

 

12.1

 

Non-Transferability

 

13

 

 

 

 

 

 

 

 

 

12.2

 

Payment of Benefits

 

13

 

 

 

 

 

 

 

 

 

12.3

 

No Rights of Employment

 

13

 

 

 

 

 

 

 

 

 

12.4

 

Applicable Law

 

13

 

 

 

 

 

 

 

 

 

12.5

 

Payment to Minors

 

14

 

 

 

EXHIBIT A   Date of Hire for Certain Plan Participants

 

15

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

QUORUM HEALTH CORPORATION

 

amended and restated

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

WHEREAS, as of April 28, 2016, Quorum Health Corporation (“QHC” or the
“Company”) was a wholly owned subsidiary of CHS/Community Health Systems, Inc.
which maintained that certain CHS/Community Health Systems, Inc. Amended and
Restated Supplemental Executive Retirement Plan (the “CHS SERP”);

WHEREAS, to effectuate the separation of certain hospitals and related business
operations from other hospitals and businesses owned and/or operated by
Community Health Systems, Inc. (“CHS”), CHS and the Company entered into a
Separation and Distribution Agreement dated as of April 29, 2016 which provided
for, among other things, the contribution from CHS to QHC of certain assets, the
assumption by QHC of certain liabilities from CHS, and the distribution by CHS
of all of the common stock of QHC owned by CHS to CHS’s shareholders (the
“Distribution”);

WHEREAS, pursuant to that certain Employee Matters Agreement entered into
between CHS and QHC in connection with the Distribution (the “EMA”), QHC
established this Quorum Health Corporation Supplemental Executive Retirement
Plan (the “Original Plan”) to be effective as of April 29, 2016 (the “Effective
Date”);

WHEREAS, pursuant to the EMA, QHC assumed all liabilities for all obligations
under the CHS SERP for the benefits of QHC Employees (as defined in the EMA),
except that no additional benefits were to accrue under the Original Plan;

WHEREAS, the Company has determined to amend and restate the Original Plan (such
amendment and restatement, the “Plan”) in order to continue to accrue additional
benefits with respect to QHC Employees who otherwise qualify as “Participants”
under the Plan, in such a manner that the compensation and service recognized
under the QHC SERP with respect to a Participant who was previously employed by
CHS or one of its subsidiaries (together, the “CHS Group”) prior to the
Distribution shall be credited and recognized for all applicable purposes under
this Plan as though it were compensation from QHC or one of its subsidiaries
(together, the “QHC Group”).

WHEREAS, the Original Plan shall be amended and restated as the Quorum Health
Corporation Amended and Restated Supplemental Executive Retirement Plan,
effective as of May 24, 2016, except as otherwise stated herein.

 

 

- 3 -

 

 

--------------------------------------------------------------------------------

 

 NOW, THEREFORE, the Plan shall provide as follows:

 1. Purpose.  The purpose of this Plan is to advance the interests of the
Company by encouraging officers and other key employees of the Company and its
subsidiaries who will largely be responsible for the long-term success and
development of Company to continue their employment with the Company and its
subsidiaries by providing retirement benefits for them. The Plan is also
intended to assist the Company and its subsidiaries in attracting and retaining
such employees and stimulating their efforts on behalf of the Company and its
subsidiaries.    

 2. Definitions and Construction.

2.1 Definitions.  As used in the Plan, terms defined parenthetically immediately
after their use shall have the respective meanings provided by such definitions,
and the following words and phrases shall have the meanings specified below (in
either case, such terms shall apply equally to both the singular and plural
forms of the terms defined), unless a different meaning is plainly required by
the context:

(a) “Actuarial Equivalent” shall mean a benefit of equivalent value calculated
based on the Uninsured Pensioners 1994 Mortality Table including Projections to
2003 using 50% of the Male Rates and 50% of the Female Rates as prescribed for
qualified retirement plans under the General Agreement on Trades and Tariffs
(GATT) and a discount rate equal to the average yield on 10-Year Treasury Bonds
for the twenty-four (24) months preceding the last day of the previous month (as
determined by the Committee in good faith), but in no event greater than 4% per
annum.

(b) “Annual Retirement Benefit” shall mean an amount equal to a Participant’s
Final Average Earnings multiplied by the lesser of (i) 60%, or (ii) a percentage
equal to 2% multiplied by the Participant’s years of Service.

(c) “Beneficiary” shall mean the person or persons designated by a Participant
pursuant to Section 7 to receive the benefits to which a Participant is entitled
upon the death of a Participant.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Change in Control” shall mean the occurrence of any of the following
events, but only to the extent such event would constitute a change in the
ownership or effective control of QHC, or in the ownership of a substantial
portion of the assets of QHC, as set forth in Code Section 409A(a)(2)(A)(v) and
defined in regulations promulgated by the U.S. Department of Treasury
thereunder:

(1) An acquisition (other than directly from QHC) of any voting securities of
QHC (“Voting Securities”) by any Person (as the term person is used for purposes
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) immediately after which such Person has Beneficial Ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% of the then-outstanding shares of Common Stock of QHC (“Shares”) or the
combined voting power of QHC’ then-outstanding Voting Securities; provided,
however, in determining whether a Change in Control has occurred pursuant to
this Section 2.1(f)(1), Shares or Voting Securities which are acquired in

 

 

- 4 -

 

 

--------------------------------------------------------------------------------

 

a Non-Control Acquisition (as hereinafter defined) shall not constitute an
acquisition that would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by the Company or any Subsidiary, (ii) QHC or any
Subsidiary, or (iii) any Person in connection with a Non-Control Transaction (as
hereinafter defined);

(2) The individuals who, as of the date hereof, are members of the Board of QHC
(“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board of QHC or, following a Merger (as hereinafter defined)
that results in QHC having a Parent Corporation (as hereinafter defined), the
board of directors of the ultimate Parent Corporation; provided, however, that
if the election, or nomination for election, by the QHC common stockholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board of QHC, such new director shall, for purposes of the Plan, be considered
as a member of the Incumbent Board of QHC; provided further, however, that no
individual shall be considered a member of the Incumbent Board of QHC if such
individual initially assumed office as a result of either an actual or
threatened Election Contest (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of QHC (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or

(3) The consummation of:

(A) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (“Merger”), unless such Merger, is a
Non-Control Transaction. A Non-Control Transaction shall mean a Merger where:

(i) the stockholders of QHC immediately before such Merger own, directly or
indirectly, immediately following such Merger, at least 50% of the combined
voting power of the outstanding voting securities of (x) the corporation
resulting from such Merger (“Surviving Corporation”), if 50% or more of the
combined voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by another Person
(“Parent Corporation”), or (y) if there are one or more Parent Corporations, the
ultimate Parent Corporation; and

(ii) the individuals who were members of the Incumbent Board of QHC immediately
prior to the execution of the agreement providing for such Merger, constitute at
least a majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there are one or more
Parent Corporations, the ultimate Parent Corporation.

(B) A complete liquidation or dissolution of QHC; or

(C) The sale or other disposition of all, or substantially all, of the assets of
QHC to any Person (other than a transfer to a Subsidiary or under conditions
that would constitute a Non-Control Transaction with the disposition of assets
being regarded as a Merger for this purpose or the distribution to the QHC’
stockholders of the stock of a Subsidiary or any other assets).

 

 

- 5 -

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (“Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the then-outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by QHC
which, by reducing the number of Shares or Voting Securities then-outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Person, provided that if a Change in Control would occur (but for the operation
of this sentence) as a result of the acquisition of Shares or Voting Securities
by QHC, and after such share acquisition by QHC the Subject Person becomes the
Beneficial Owner of any additional Shares or Voting Securities which increases
the percentage of the then-outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(g) “Committee” shall mean the Compensation Committee of the Board of QHC.

(h) “Compensation” shall mean only the salary plus the bonus paid to a
Participant.

(i) “Disabled Participant” shall mean any Participant who has been credited with
five years of Service and who Separates from Service by reason of being Totally
and Permanently Disabled.

(j) “Early Retirement Date” shall mean the date a Participant has been credited
with at least five years of Service and is at least 55 years old.

(k) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

(l) “Final Average Earnings” shall mean an amount equal to (i) the sum of a
Participant’s Compensation for the highest three years out of the last five full
years of Service preceding a Participant’s termination of employment with the
Company and its Subsidiaries, divided by (ii) three.

(m) “Key Employee” shall mean an employee (other than an Officer) of the Company
or a Subsidiary who has been selected by the Committee to be a Participant.

(n) “Monthly Retirement Income” shall mean a monthly income computed as provided
in the Plan.

(o) “Normal Retirement Date” shall mean the day of a Participant’s 65th
birthday.

(p) “Officer” shall mean all employees of the Company or a Subsidiary who have
been duly elected as officers of QHC by the Board of QHC, unless specially
designated by the Committee not to be a Participant.

(q) “Participant” shall mean any Officer or Key Employee.

(r) “Primary Insurance Amount” as of any date shall mean the monthly amount of
Social Security old age and survivor disability insurance benefits received or
receivable by a Participant

 

 

- 6 -

 

 

--------------------------------------------------------------------------------

 

commencing at the Participant’s unreduced Social Security retirement age. The
amount will be calculated based on the Social Security Act in effect as of the
date of calculation, without regard to any dependent benefits.

(s) “Rabbi Trust” shall mean the trust to be established by the Company in
accordance with the provisions of Section 8.

(t) “Retired Participant” shall mean any Participant who has ceased to be an
employee of the Company or a Subsidiary and who is entitled to receive a benefit
under Section 5 of the Plan.

(u) “Separation from Service” or “Separate from Service” means a separation from
service as set forth in Code Section 409A(a)(2)(A)(i) and defined in regulations
promulgated by the U.S. Department of Treasury thereunder, provided, however,
that a Participant shall not be deemed to have Separated from Service on account
of a leave of absence until the first date immediately following the end of a
29-month period of leave (if the employment relationship is not terminated
sooner) where such leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months and where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment.

(v) “Service” shall mean one of the following: (i) in the case of an Officer,
all years and completed months of service with the Company, any Subsidiary, or
any member of the CHS Group, whether before or after the adoption of the Plan,
from the date determined by the Committee but not beginning earlier than
January 1, 1997 (as indicated for some Participants in Exhibit A hereto) or, in
the alternative, if the Committee so specifies for a designated Participant,
additional years and months of service, provided, however, such additional years
and months of service shall not exceed two years for every year of completed
service and two months for every one month of completed service with the
Company, any Subsidiary or any member of the CHS Group but not beginning before
January 1, 1997, and (ii) in the case of an Officer or Key Employee who became a
Participant after April 29, 2016, all years and completed months of service with
the Company, any Subsidiary, or any member of the CHS Group following the date
the person becomes a Participant (or such other date determined by the
Committee). If a Participant’s name is not listed on Exhibit A, such
Participant’s Service shall begin on the date described in clause (ii) above.

(w) “Specified Employee” means “specified employee” as defined in Code Section
409A(a)(2)(B)(i) and the regulations promulgated by the U.S. Department of
Treasury thereunder.  For purposes of the preceding sentence, “specified
employee” means a “key employee” of the Company as defined in Code Section
416(i) without regard to paragraph (5) thereof.  A Participant shall be a “key
employee” of the Company if the Participant meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during any 12-month period ending on December 31 (the “Identification
Date”).  If a Participant is a “key employee” of the Company as of the
Identification Date, the Participant shall be treated as a Specified Employee
for the 12-month period beginning on the first day of the fourth month following
the Identification Date.

 

 

- 7 -

 

 

--------------------------------------------------------------------------------

 

(x) “Subsidiary” shall mean, with respect to the Company, any corporation or
other entity of which a majority of its voting power, equity securities or
equity interests is owned, directly or indirectly, by the Company.

(y) “Total and Permanent Disability” shall mean a physical or mental condition
that renders a Participant eligible for disability benefits under the long-term
disability insurance program in effect at the Company on the date of this
amendment and restatement of the Plan, even if such Participant no longer
participates in such long-term disability program on the date such physical or
mental condition occurs.  

2.2 Captions; Section References.  Section titles or captions contained in the
Plan are inserted only as a matter of convenience and reference, and in no way
define, limit, extend or describe the scope of the Plan, or the intent of any
provision hereof. All references herein to Sections shall refer to Sections of
the Plan unless the context clearly requires otherwise.

2.3 Severability.  If any provision of the Plan, or the application thereof to
any person, entity or circumstances, shall be invalid or unenforceable to any
extent, the remainder of the Plan, and the application of such provision to
other persons, entities or circumstances, shall not be affected thereby and the
Plan shall be enforced to the greatest extent permitted by law.

 3. Administration.

3.1 The Committee.  The Plan shall be administered by the Committee. The
Committee shall meet at such times and places as it determines and may meet
through a telephone or video conference call.

3.2 Authority of the Committee.  Subject to the provisions of the Plan, the
Committee shall have full authority to:

(a) Select Key Employees;

(b) Construe and interpret the Plan;

(c) Establish, amend and rescind rules and regulations for the Plan’s
administration; and

(d) Make all other determinations which may be necessary or advisable for the
administration of the Plan.

To the extent permitted by law, the Committee may delegate its authority as
identified hereunder.

3.3 Decisions Binding.  All determinations and decisions made by the Committee
pursuant to the provisions of the Plan, and all related orders or resolutions of
the Board, shall be final, conclusive and binding upon all persons, including
the Company, its stockholders, employees, Participants and their estates and
Beneficiaries.

3.4 Plan Administrator. For purposes of ERISA, the Committee is the Plan
administrator. Any claim for benefits under the Plan shall be made in writing to
the Committee. The Committee and the claimant shall follow the claims procedures
set forth in Department of Labor Regulation §2560.503-1.

 

 

- 8 -

 

 

--------------------------------------------------------------------------------

 

3.5 Costs and Expenses.  In discharging its duties under the Plan, the Committee
may employ such counsel, accountants and consults as it deems necessary or
appropriate. The Company shall pay all costs of such third parties and any other
expenses incurred by the Committee with respect to the Plan.

3.6 Indemnification.  No member of the Committee, nor any officer or employee
acting on behalf of the Committee, the Company or its Subsidiaries shall be
personally liable for any action, determination or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee, and
each and every officer or employee of the Company or its Subsidiaries acting on
their behalf, shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination or
interpretation.

 4. Participation in the Plan.

4.1 Notification of Participation.  Each Officer and Key Employee shall be
notified that such person is a Participant under the Plan.

4.2 Termination of Participation.  A Participant who ceases to be an Officer or
a Key Employee of the Company (as determined by the Committee), or who
terminates employment with the Company and all Subsidiaries for any reason other
than death or Total and Permanent Disability, shall not be entitled to any
benefits hereunder unless that change of status occurs after the Participant has
reached their Early Retirement Date.

 5. Benefits Upon Separation from Service or Death.

5.1 Normal Retirement Benefit.  A Participant who has been credited with at
least five years of Service and Separates from Service by reason of retirement
on or after the Participant’s Normal Retirement Date shall receive a single
lump-sum payment, commencing on the day immediately following the date that is
six (6) months after the date of the Participant’s Separation from Service, in
an amount that is the Actuarial Equivalent of a Monthly Retirement Income equal
to:

(i)  one-twelfth of the Participant’s Annual Retirement Benefit, reduced by

(ii)  the Primary Insurance Amount.

Notwithstanding the foregoing, a Participant may instead elect, at any time, to
receive the benefit calculated under this Section 5.1 as an amount that is the
Actuarial Equivalent of the Monthly Retirement Income as calculated pursuant to
this Section 5.1 above as of the later of the Participant’s Eligibility Date (as
defined below) or the Participant’s Election Date (as defined below), with
interest thereon until such Participant’s Separation from Service in an amount
equal to the average yield on 10-Year Treasury Bonds for the twenty-four (24)
months preceding, calculated and compounded on a quarterly basis, but in no
event greater than 4% per annum.  For the sake of clarity, an election described
in this paragraph made by a Participant who does not become an Eligible
Participant (as defined below) shall be disregarded and such Participant shall
receive the benefit, if any, to which such Participant is otherwise entitled
under this Plan.  For purposes hereof, (i) an “Eligible Participant” is a
Participant who has attained the Normal Retirement Date (i.e., has reached the
age of 65) and has completed or been credited with at least twenty-five (25)
years of Service, (ii) the “Eligibility Date” is the date a Participant becomes
an

 

 

- 9 -

 

 

--------------------------------------------------------------------------------

 

Eligible Participant and (iii) the “Election Date” is the date a Participant
makes the election described in this paragraph.  An election made pursuant to
this paragraph shall be made in writing delivered to the Secretary of the
QHC/Community Health Systems, Inc. and once made, shall be final and
irrevocable. For the avoidance of doubt, an election made pursuant to this
paragraph shall not accelerate the payment date of the Normal Retirement
Benefit.

If a Participant who has had a Separation from Service and is entitled to a
Normal Retirement Benefit under this Section 5.1 dies prior to the date of such
payment, such payment shall be made, instead, to the Participant’s Beneficiary
on the date that it otherwise would have been made to the Participant, or as
soon as administratively feasible thereafter within the same taxable year (or,
if later, by the 15th day of the third calendar month following the date the
payment otherwise would have been made to the Participant, provided that neither
the Participant nor Beneficiary shall be permitted, directly or indirectly, to
designate the taxable year of payment).

5.2 Early Retirement Benefit.   A Participant who Separates from Service by
reason of retirement after attaining age 55 and who has been credited with at
least five years of Service shall receive a single lump-sum payment, commencing
on the day immediately following the date that is six (6) months after the date
of the Participant’s Separation from Service, in an amount that is the Actuarial
Equivalent of a Monthly Retirement Income computed in the manner set forth in
Section 5.1, except that the amount set forth in Section 5.1 shall be reduced by
two/twelfths of one percent (.001667) of that amount for each month that
payments commence prior to the Participant’s Normal Retirement Date.  The
reduction referred to in the immediately preceding sentence shall not apply in
the event of a Change in Control.  If a Participant who has had a Separation
from Service and is entitled to an Early Retirement Benefit under this Section
5.2 dies prior to the date of such payment, such payment shall be made, instead,
to the Participant’s Beneficiary on the date that it otherwise would have been
made to the Participant, or as soon as administratively feasible thereafter
within the same taxable year (or, if later, by the 15th day of the third
calendar month following the date the payment otherwise would have been made to
the Participant, provided that neither the Participant nor Beneficiary shall be
permitted, directly or indirectly, to designate the taxable year of payment).

5.3 Disability Benefit.

(a) A Disabled Participant shall receive a single lump-sum payment, commencing
on the later of (i) the day immediately following the date that is six (6)
months after the date of the Participant’s Separation from Service by reason of
becoming Totally and Permanently Disabled, or (ii) the first day of the month
following the Participant’s 55th birthday, in an amount that is the Actuarial
Equivalent of a Monthly Retirement Income computed in the manner set forth in
Section 5.1.  This benefit shall be payable at the time prescribed in this
Section 5.3(a) regardless of whether the Participant recovers from the
disability before payment is due.

(b) If a Disabled Participant dies before the payment of the benefit described
in Section 5.3(a), a death benefit shall be payable to the Disabled
Participant’s Beneficiary.  Such death benefit shall be a single lump-sum
payment equal to the Actuarial Equivalent present value of a Monthly Retirement
Income as of the Participant’s date of death, computed in accordance with the
provisions of Section 5.3(a).  Such death benefit shall be paid to the
Participant’s Beneficiary no later than ninety (90) days after the date of death
(provided that neither the Participant nor Beneficiary shall be permitted,
directly or indirectly, to designate the taxable year of payment).

 

 

- 10 -

 

 

--------------------------------------------------------------------------------

 

5.4 Death Benefit.  If a Participant who has been credited with five or more
years of Service dies prior to incurring a Separation from Service, a single,
lump-sum death benefit shall be paid to the deceased Participant’s
Beneficiary.  Such death benefit shall be the Actuarial Equivalent of the
Participant’s Monthly Retirement Income as of the Participant’s date of death,
computed in the same manner as provided in Section 5.3(a) in the case of a
Disabled Participant.  Such death benefit shall be paid to the deceased
Participant’s Beneficiary no later than ninety (90) days after the date of death
(provided that neither the Participant nor Beneficiary shall be permitted,
directly or indirectly, to designate the taxable year of payment).

 6. Benefits Upon Change in Control.

6.1 Change in Control Benefit. In the event of a Change in Control, the benefit
of any Participant with five years or more of Service but not yet otherwise
entitled to a benefit under the other provisions of this Plan shall be fully
vested and shall be paid out as soon as administratively feasible but no later
than ninety (90) days after the Change in Control (provided that the Participant
shall not be permitted, directly or indirectly, to designate the taxable year of
payment) in a single lump-sum payment pursuant to the applicable provisions in
Section 5.  Upon such payment to all Participants, the Plan shall terminate.

6.2 Participants Under Age 55.  Any Participant who has been credited with five
years or more years of Service on the date of the Change in Control who is under
age 55 will be deemed to be age 55 solely for purposes of determining if the
Participant is eligible for benefits under the Plan but, in computing the lump
sum payment provided for in Section 6.1 and the applicable provisions of Section
5, the Monthly Retirement Income shall be deemed payable based upon the
Participant’s actual age on the date of the Change in Control.

6.3 Additional Years of Service. All Participants who have been credited with
five years or more of Service as of a Change in Control will be credited with an
additional three years of Service as a result of a Change in Control.

6.4 Certain Terminations of Employment. If a Participant’s employment is
terminated by the Company prior to the date of a Change in Control, but the
Participant reasonably demonstrates to the satisfaction of the Committee that
the termination (i) was at the request of a third party who has indicated an
intention to, or has taken steps reasonably calculated to, effect a Change in
Control, or (ii) otherwise arose in connection with, or in anticipation of, a
Change in Control which has been threatened or proposed, such termination shall
be deemed to have occurred after a Change in Control for purposes of the Plan,
provided a Change in Control actually occurs. Such a Participant shall be
entitled to receive the same benefits under the Plan as if the Participant had
been an employee of the Company or a Subsidiary on the date the Change in
Control actually occurs.  Notwithstanding  the foregoing, no payment under this
Section 6.4 shall be made before the date that is six (6) months after the date
of the Participant’s actual Separation from Service.

 

 

- 11 -

 

 

--------------------------------------------------------------------------------

 

 7. Beneficiaries.  Each Participant shall have the right, by giving written
notice to the Committee on such form as the Committee shall adopt, to designate
a Beneficiary or Beneficiaries to receive payments which become available under
the Plan should the Participant die. A Participant may change the designated
Beneficiary by filing a new beneficiary designation form with the Committee. If
a Participant dies and has not designated a Beneficiary, or if the Beneficiary
predeceases the Participant, the estate of the deceased Participant shall be
deemed to be the Beneficiary.

 8. Rabbi Trust.  The Company may establish a Rabbi Trust with a commercial bank
or other financial or trust institution of which the Company would be considered
the owner for Federal income tax purposes. The Rabbi Trust would be established
to provide a source of funds to enable the Company to make payments to the
Participants and their Beneficiaries pursuant to the terms of the Plan and would
be administered in a manner consistent with the requirements of Code Section
409A.  Once the Rabbi Trust is established, payments to which Participants are
entitled under the terms of the Plan shall be paid out of the Rabbi Trust to the
extent of the assets therein. The assets of the Rabbi Trust will be subject to
the claims of general creditors of the Company.

 9. Withholding.  The Company shall have the right to withhold from the payments
to be made to any Participant or Beneficiary hereunder all amounts required to
be so withheld under applicable law.

 10. Modification and Termination.

10.1 Amendment and Termination.  The Company reserves the right at any time, by
action of the Board, to modify or amend, in whole or in part, any or all of the
provisions of the Plan, or to terminate the Plan.  In the event of Plan
termination, benefits shall be payable at the time and in the manner provided in
Sections 5 and 6; however, the Company may accelerate the time and form of
payment pursuant to a termination and liquidation of the Plan in accordance with
Code Section 409A and the regulations thereunder.

10.2 Effect on Participants. Notwithstanding the provisions of Section 10.1, no
amendment, modification or termination of the Plan shall adversely affect:

(a) The Monthly Retirement Income of any Participant, or the Beneficiary of any
Participant, who has Separated from Service or died prior thereto.

(b) The right of any Participant then employed by the Company or a Subsidiary
who has been credited with at least five years of Service to receive upon death,
Separation from Service (including Separation from Service by reason of Total
and Permanent Disability) or Change in Control, the benefit to which such person
would have been entitled under the Plan prior to the amendment, modification or
termination, provided, however, that the Company may accelerate the time and
form of payment pursuant to a termination and liquidation of the Plan in
accordance with Code Section 409A and the regulations thereunder.

10.3 No Obligation to Continue Plan.  Although it is the intention of the
Company that the Plan shall be continued indefinitely, the Plan is entirely
voluntary on the part of the Company, and the continuance of the Plan is not a
contractual obligation of the Company.

 

 

- 12 -

 

 

--------------------------------------------------------------------------------

 

 11. Claims and Review Procedures.  The Committee shall establish and maintain
reasonable procedures governing the filing of claims, notification of benefit
determinations, and appeal of adverse benefit determinations in accordance with
applicable law.  Such procedures shall provide for adequate notice in writing to
any Participant or Beneficiary whose claim for benefits under the Plan has been
denied, setting forth the specific reasons for such denial and written in a
manner calculated to be understood by the Participant or Beneficiary.  Such
procedures shall also afford a reasonable opportunity to any Participant or
Beneficiary whose claim for benefits has been denied for a full and fair review
by the Committee of the decision denying the claim.  

 12. Miscellaneous Provisions.

12.1 Non-Transferability. Neither the interest of a Participant or any other
person in the Plan, nor the benefits payable hereunder, shall be subject to the
claim of creditors of a Participant or their Beneficiaries and will not be
subject to attachment, garnishment or any other legal process. Neither a
Participant nor a Beneficiary may assign, sell, pledge or otherwise encumber any
of their beneficial interest in the Plan, nor shall any such benefits be in any
manner liable for, or subject to, the deeds, contracts, liabilities, engagements
or torts of any Participant or their Beneficiary. All such payments and rights
thereto are expressly declared to be non-assignable and non-transferable, and in
the event of any attempted assignment or transfer (whether voluntary or
involuntary) by a Participant or a Beneficiary, the Company shall have no
further liability hereunder to such Participant or Beneficiary.

12.2 Payment of Benefits. The rights of Participants and Beneficiaries to
receive payments under the Plan shall constitute only a general claim against
the Company and will not be a lien or claim on any specific assets of the
Company.

12.3 No Rights of Employment.  The Plan shall not be deemed to constitute a
contract of employment between a Participant and the Company or a Subsidiary.
Nothing contained in the Plan shall be deemed to give any Participant the right
to be retained in the employment of the Company or a Subsidiary. The Plan shall
not interfere in any way with the Company’s or a Subsidiary’s right to discharge
a Participant at any time, regardless of the effect which such discharge would
have upon such Participant under the Plan, and such actions by the Company or a
Subsidiary in discharging any Participant shall not be deemed a breach of
contract, nor give rise to any rights or actions in favor of such Participant.

12.4 Applicable Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Tennessee without regard to its conflict of laws
rules. It is intended that the Plan be an unfunded plan maintained primarily for
the purpose of providing deferred compensation for a select group of highly
compensated employees of the Company. As such, the Plan is intended to be exempt
from certain otherwise applicable provisions of Title I of ERISA, and any
ambiguities in construction shall be resolved in favor of an interpretation
which will effectuate such intention.  The Plan is intended to comply with Code
Section 409A and the Treasury Regulations promulgated thereunder as applicable
to nonqualified deferred compensation plans and shall be construed in
furtherance of such intent. Although the Company intends to administer the Plan
so that the payment of benefits will comply with the requirements of Section
409A of the Code, the Company does not warrant that any benefit under the Plan
will qualify for favorable tax treatment under Section 409A of the Code or any
other provision of federal, state, local or foreign law. The Company shall not
be liable to any Participant for any tax, interest, or penalties that
Participant might owe as a result of the participation or payment of any benefit
under the Plan. 

 

 

- 13 -

 

 

--------------------------------------------------------------------------------

 

12.5 Payment to Minors.  In making any payment to or for the benefit of any
minor or incompetent Beneficiary, the Committee, in its sole, absolute and
uncontrolled discretion, may, but need not, make such payment to a legal or
natural guardian or other relative of such minor or court appointed committee of
such incompetent, or to any adult with whom such minor or incompetent
temporarily or permanently resides, and the receipt by such guardian, committee,
relative or other person shall be a complete discharge of the Company, without
any responsibility on its part or on the part of the Committee to see to the
application thereof.

IN WITNESS WHEREOF, the Company has caused the Plan to be executed by its duly
authorized officer to be effective as of the 24th day of May, 2016, being the
date the Board approved the Plan.

 

QUORUM HEALTH CORPORATION

 

 

 

By:

 

/s/ Michael Culotta

 

 

 

Title:

 

Executive Vice President and

 

 

Chief Financial Officer

 

 

- 14 -

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Date Of Hire (OR SERVICE COMMENCEMENT DATE) For

Plan ParticipantS (AS OF may 1, 2016)

 

Employee

 

Date of Hire/Initial

Participation

 

 

 

Tom Miller

 

July 5, 2007

 

 

 

Michael Culotta

 

May 1, 2016

 

 

 

James Doucette

 

December 18, 2000

 

 

 

Marty Smith

 

December 10, 2008

 

 

 

Matt Hayes

 

May 1, 2016

 

 

 

Shaheed Koury

 

May  1, 2016

 

 

 

- 15 -

 

 